UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-5962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2011  June 30, 2011 Item 1: Reports to Shareholders Vanguard Variable Insurance Fund Semiannual Report June 30, 2011 Balanced Portfolio > Despite a barrage of grim headlines, the stock market delivered solid gains for the six months ended June 30, 2011, buoyed by strength in corporate earnings. > All sectors of the broad investment-grade U.S. bond market also posted positive results for the period. > The returns on money market funds remained near 0%, consistent with the Federal Reserve Boards target for short-term interest rates. Contents Market Perspective 1 Balanced Portfolio 2 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. Cover photograph: Jean Maher. Market Perspective Dear Planholder, This report begins with a look at the market environment during the past six months, a volatile stretch that felt a lot worse than the stock and bond markets relatively solid returns would imply. Unnerving headlines communicatedand perhaps exacerbatedthe glum mood that characterized much of the period, even as corporate earnings increased and stock prices moved higher. In the pages that follow, youll find a review of the performance of your portfolio. Each of the portfolios in the Vanguard Variable Insurance Fund can be used as a component in an investment program that includes a combination of stock, bond, and money market portfolios appropriate to your own risk tolerance and long-term investment goals. We firmly believe that diversification, balance, and a long-term perspective are critical to successful investing. Experience suggests that it is especially important to heed this counsel in periods of heightened economic uncertainty, when the impulse to react to the latest headline can be strong. Thank you for entrusting your assets to Vanguard. F. William McNabb III Chairman and Chief Executive Officer July 13, 2011 For stock markets, a ragged six-month gain Global stock markets climbed unsteadily as investor attitudes swung from giddy optimism about the strength of corporate earnings to fears that the slow, grinding recovery was losing momentum. Stock prices rallied through the first four months of 2011, pulled back as economic news turned gloomier, then bounced back at the end of the period. The broad U.S. stock market returned about 6% for the six months. International stock markets finished a few steps behind, restrained by sovereign-debt dramas in Europe and the economic aftershocks of the Japanese natural and nuclear disaster. Gains were modest in emerging markets, too, as big economies such as China and Brazil grappled with inflationary pressures. Low yields, solid returns in the bond market Bonds delivered solid six-month returns even as interest rates hovered near generational lows. Bond prices rallied in the spring as economic anxiety prompted a search for safer havens in fixed income. The broad taxable bond market returned almost 3%. The municipal market performed even better. Municipal securities were hammered early in the year as unsettling headlines raised doubts about their safety. Toward the end, investors worries began to recede and prices rose. The yields on money market instruments remained nearly invisible, consistent with the Federal Reserve Boards target for short-term interest rates, which since December 2008 has been anchored between 0% and 0.25%. Market Barometer Total Returns Periods Ended June 30, 2011 Six Months One Year Five Years 1 Stocks Russell 1000 Index (Large-caps) 6.37% 31.93% 3.30% Russell 2000 Index (Small-caps) 6.21 37.41 4.08 Dow Jones U.S. Total Stock Market Index 6.01 32.26 3.66 MSCI All Country World Index ex USA (International) 3.80 29.73 3.67 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 2.72% 3.90% 6.52% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 4.42 3.48 4.93 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.14 1.86 CPI Consumer Price Index 2.99% 3.56% 2.15% 1 Annualized. 1 Vanguard ® Balanced Portfolio Vanguard Balanced Portfolio delivered a return of 5.18% for the half-year ended June 30, 2011. This performance was in line with that of its benchmark index and ahead of the average return of its peer group. Despite challenges in the financial markets, both stocks and bonds recorded positive returns. As of June 30, the portfolios 30-day SEC yield was 2.53%, up from 2.07% on December 31, 2010. Please note that the portfolio returns in Vanguard Variable Insurance Fund are different from those in the Vanguard Variable Annuity (and other plans that invest in the fund), which take into account insurance-related expenses. Stocks and bonds notched solid, if unspectacular, results The Balanced Portfolio, which includes about 65% stocks and 35% bonds by capitalization, produced returns similar to those of its benchmark indexes for both asset classes. The equity portion of the portfolio returned about 6%, in line with that of the benchmark Standard & Poors 500 Index. The bond portions return of about 3% was on target with the return of the benchmark Barclays Capital U.S. Credit A or Better Bond Index. Energy stocks, which rose about 12% for the period, made the largest contribution to the portfolios equity performance as rising oil prices lifted the returns of giant integrated oil and gas companies. The portfolios exposure to the sector was also a bit heavier than that of the benchmark index, and its stock selection within the sector was good. The information technology sector was also a source of strength for the portfolio, especially compared with the benchmark. Astute stock selection made the difference. Performance was mostly positive across the rest of the portfolio. In addition to the energy sector, both materials and health care recorded double-digit returns, and the telecommunications sector was less than 1 percentage point off that pace. Only the portfolios financial companiesmany adjusting to lower revenue growth while grappling with the legacies of the housing bustdeclined for the period. The portfolios heavier exposure to financials, compared with the benchmark, was a detriment. Poor stock selection limited returns from the consumer discretionary sector, where performance was flat. The portfolios fixed income portion, which is composed of investment-grade corporate and U.S. government bonds, generated solid results. Longer-term corporate bonds provided a boost along with good selection within the insurance sector. Selection within the banking sector hurt performance. For more on the strategy and positioning of the Balanced Portfolio, please see the Advisors Report that follows. Mix of stocks, bonds helps provide diversification While the Balanced Portfolios bond and stock holdings both advanced for the six months and matched their respective benchmarks, such rewarding synchronicity cant be counted on. When it comes to forecasting the financial markets, unpredictability is one of the few constants. The portfolios stocks offer the potential for long-term growthalong with the volatilitythat comes with equity investing. Its bonds offer a cushion against this turbulence and a source of investment income. The Balanced Portfolio, led by its knowledgeable and experienced managers, is a low-cost way to achieve stock and bond diversification. Total Returns Six Months Ended June 30, 2011 Vanguard Balanced Portfolio 5.18% Composite Stock/Bond Index 1 5.00 Variable Insurance Mixed-Asset Target Growth Funds Average 2 4.83 Expense Ratios 3 Your Portfolio Compared With Its Peer Group Variable Insurance Mixed-Asset Target Growth Portfolio Funds Average Balanced Portfolio 0.30% 0.49% 1 Weighted 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index. 2 Derived from data provided by Lipper Inc. 3 The portfolio expense ratio shown is from the prospectus dated April 29, 2011, and represents estimated costs for the current fiscal year. For the six months ended June 30, 2011, the annualized expense ratio was 0.29%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. 2 Vanguard Balanced Portfolio Advisors Report The Balanced Portfolio returned 5.18% for the six months ended June 30, 2011. Our results for the period were in line with the 5.00% return of the Composite Stock/ Bond Index, which is weighted 65% in large-capitalization stocks and 35% in high-quality corporate bonds. The portfolio surpassed the 4.83% average return of its peer group. The investment environment Despite volatility and headline risk, stocks managed to post gains for the half-year; the market returned 6.01%, as measured by the S&P 500 Index. For most of the period, despite some lackluster data releases along the way, investors chose to focus on generally improving economic conditions, strong corporate earnings, and robust merger-and-acquisition activity. Heightened geopolitical risks, a devastating earthquake in Japan, and continued uncertainty surrounding sovereign debt issues in Europe during the period were not enough to offset investors perceptions of improving health in the global economy, even if that rate of improvement was slowing. Bonds also produced positive total returns for the period. Although we believe credit markets will continue to perform well on the strength of improving economic data and healthy corporate credit fundamentals, we continue to monitor various downside risks to our outlook. These risks include the threat of rising global inflationlikely a matter of when rather than ifand sovereign credit concerns in Europe, which would likely have some spillover effect on global credit markets. We do not expect the worlds monetary policymakers to implement simultaneous and uniform responses to concerns over inflation. Divergent expectations on the timing and level of inflation will play a prominent role in driving the performance of fixed income markets in the months ahead. Our successes On the whole, security selection proved favorable for the equity portion of the portfolio, which modestly outpaced the S&P 500 Index for the period. Our stock selection within the information technology, materials, and energy sectors was particularly helpful. Among the top absolute contributors for the period were International Business Machines, BASF, and Chevron. IBM, one of our largest holdings, performed well during the six months. The market responded favorably to the stock as the company showed signs of strong organic growth and used its robust free cash flow to repurchase stock. German conglomerate BASF posted solid operating margins in its chemicals and energy businesses and demonstrated strong execution relative to peers. The companys shares benefited from higher prices for its products and increasing margins during the period. We added to our position in this out-of-benchmark holding. As oil prices climbed at several points throughout the period, Chevron shares also rose. The company is well-positioned relative to peers given its leverage to oil prices, its small refining and marketing footprint, and the depth and quality of its upstream production portfolio. We also view Chevrons recent acquisition of Atlas Energy favorably. The portfolios fixed income portion also demonstrated favorable security selection during the period. More specifically, corporate bonds within the consumer and transportation sectors helped the portfolios results. Selected Equity Portfolio Changes Six Months Ended June 30, 2011 Additions Comments BP We believe this multinational integrated energy company has more than enough capital reserved for liabilities arising from last years Gulf of Mexico spill and that the stock is attractively valued. An opportunity exists for management to realize gains through the divestiture of noncore assets. Prudential Financial We like the companys attractive business mix and good organic growth opportunities, and the stock trades at a discount to peers. Positive prospects for Prudentials Asian business dont seem to be fully appreciated by the market. Deletions Comments Wal-Mart Higher food and energy prices are hurting Wal-Marts lower-end consumers. We eliminated our position because of weak sales, competition from online and dollar stores, and a perceived lack of strategic direction to address these issues. Marathon Oil This large U.S. refiner and oil exploration company announced that it was breaking its businesses into two separate entities, leading to a significant rally in the stock. We sold our position as it reached its fair value. 3 Vanguard Balanced Portfolio Our shortfalls In the equity portfolio, stock selection within the consumer discretionary and health care sectors detracted from results, as did our overweighting to the financial sector. In terms of individual stock holdings, absolute detractors for the period included Staples, Target, and Cisco Systems. Staples has struggled with sluggish results from its retail business. The stock demonstrated a surprisingly weak response to improved economic activity and higher employment. The stock has suffered amid the markets longer-term concerns about the relevance of office product retailing in the face of growing tablet use in the workplace. We reduced our exposure to the holding during the period. Despite the recent poor performance of its stock, Target has a very strong core franchise and is engaging in a number of strategic initiatives to improve its relevance to its core customer, particularly in the area of food. Like many maturing retail concepts, Target is slowing its square-footage growth while maintaining highly attractive existing-store economics. We believe that free cash flow will increasingly find its way to the companys stockholders through strong dividend growth. We added to our position during the period. Networking equipment provider Cisco Systems disappointed investors with its margin guidance, stoking market concerns that the company may be compelled to cut prices to protect its market share. Cisco remains a holding based upon its attractive valuation and strong market position. Our interest rate posture offset favorable security selection within the fixed income portion of the portfolio, which matched the 3.1% return of its all-corporate bond benchmark. The portfolios duration, only slightly longer than that of its benchmark, proved unfavorable in light of the modest steepening of the yield curve during the period. Yields on one-year Treasuries fell while 30-year bond yields rose. The portfolios positioning We continue to search diligently for attractively valued companies with strong operating characteristics. We are particularly interested in stocks of companies whose business fundamentals are poised to improve. As always, an above-average dividend is central to our stock selection process. Our discipline is focused on identifying industries and, ultimately, companies, where the outlook for supply-demand balance will be favorable. As of the end of the period, the portfolio was overweighted in health care, financial, and energy stocks and underweighted in stocks within the information technology and consumer sectors. The bond portion of the portfolio is positioned close to neutral on interest rates. We remain largely invested in corporate bonds although we are cognizant that the recovery is tenuous and, therefore, we should continue to have some exposure to Treasuries as insurance against the economy slowing again. Other out-of-benchmark holdings include mortgage-backed and structured finance securities. Edward P. Bousa, CFA, Senior Vice President and Equity Portfolio Manager John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company, LLP July 19, 2011 4 Vanguard Balanced Portfolio Portfolio Profile As of June 30, 2011 Total Portfolio Characteristics Yield 1 2.5% Turnover Rate 2 40% Expense Ratio 3 0.30% Short-Term Reserves 1.6% Total Portfolio Volatility Measures 4 Portfolio Versus Portfolio Versus Composite Index 5 Broad Index 6 R-Squared 0.98 0.93 Beta 0.98 0.65 Equity Characteristics Comparative Broad Portfolio Index 7 Index 6 Number of Stocks 101 500 3,745 Median Market Cap $69.3B $50.1B $30.8B Price/Earnings Ratio 13.5x 15.9x 17.1x Price/Book Ratio 1.9x 2.2x 2.2x Dividend Yield 2.6% 2.0% 1.8% Return on Equity 20.4% 20.3% 19.1% Earnings Growth Rate 2.9% 5.6% 5.8% Foreign Holdings 12.0% 0.0% 0.0% Fixed Income Characteristics Comparative Broad Portfolio Index 8 Index 9 Number of Bonds 415 2,565 7,979 Yield to Maturity 3.4% 10 3.3% 2.8% Average Coupon 4.8% 4.9% 4.2% Average Effective Maturity 9.1 years 9.3 years 7.4 years Average Duration 5.9 years 6.1 years 5.2 years Ten Largest Stocks 11 (% of equity exposure) Exxon Mobil Corp. Integrated Oil & Gas 3.7% AT&T Inc. Integrated Telecommunication Services 3.7 Chevron Corp. Integrated Oil & Gas 3.1 International Business IT Consulting & Machines Corp. Other Services 2.9 Pfizer Inc. Pharmaceuticals 2.6 Wells Fargo & Co. Diversified Banks 2.6 Microsoft Corp. Systems Software 2.1 JPMorgan Chase & Co. Diversified Financial Services 2.1 Merck & Co. Inc. Pharmaceuticals 2.0 Eli Lilly & Co. Pharmaceuticals 1.7 Top Ten 26.5% Top Ten as % of Total Net Assets 17.7% Sector Diversification (% of equity exposure) Comparative Broad Portfolio Index 7 Index 6 Consumer Discretionary 8.1% 10.7% 12.2% Consumer Staples 7.3 10.6 9.7 Energy 14.0 12.7 11.2 Financials 17.7 15.1 15.4 Health Care 14.6 11.7 11.3 Industrials 11.8 11.3 11.6 Information Technology 13.9 17.7 18.4 Materials 4.5 3.7 4.4 Telecommunication Services 4.1 3.1 2.6 Utilities 4.0 3.4 3.2 Portfolio Asset Allocation 1 30-day SEC yield for the portfolio. See definition on the next page. 2 Annualized. 3 The expense ratio shown is from the prospectus dated April 29, 2011, and represents estimated costs for the current fiscal year. For the six months ended June 30, 2011, the annualized expense ratio was 0.29%. 4 For an explanation of R-squared, beta, and other terms used here, see definitions on the next page. 5 Composite Stock/Bond Index, weighted 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index. 6 Dow Jones U.S. Total Stock Market Index. 7 S&P 500 Index. 8 Barclays Capital U.S. Credit A or Better Bond Index. 9 Barclays Capital U.S. Aggregate Bond Index. 10 Before expenses. 11 The holdings listed exclude any temporary cash investments and equity index products. 5 Vanguard Balanced Portfolio Distribution by Credit Quality (% of fixed income portfolio) Aaa 18.4% Aa 23.3 A 43.5 Baa 13.5 Ba 0.0 Not Rated 1.3 Sector Diversification 1 (% of fixed income portfolio) Asset-Backed/Commercial Mortgage-Backed 3.9% Finance 33.1 Foreign 3.6 Government Mortgage-Backed 10.1 Industrial 33.9 Treasury/Agency 0.8 Utilities 8.7 Other 5.9 Equity Investment Focus Fixed Income Investment Focus 30-Day SEC Yield. A portfolios 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the portfolios security holdings in the previous 30 days are used to calculate the portfolios hypothetical net income for that period, which is then annualized and divided by the portfolios estimated average net assets over the calculation period. For the purposes of this calculation, a securitys income is based on its current market yield to maturity (in the case of bonds) or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differat times significantlyfrom the portfolios actual experience. As a result, the portfolios income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a portfolios past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a portfolio with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the portfolio and the index. Credit Quality. The credit ratings assigned to fixed income securities are an indicator of risk. They represent a rating agencys assessment of the issuers ability to meet its obligations. For this report, credit-quality ratings for each issue are obtained from Barclays Capital using ratings derived from Moodys Investors Service, Fitch Ratings, and Standard & Poors. When ratings from all three agencies are available, the median rating is used; when ratings are available from two of the agencies, the lower rating is used; and when one rating is available, that rating is used. Equity Exposure. A measure that reflects a portfolios investments in stocks and stock futures. Any holdings in short-term reserves are excluded. R-Squared. A measure of how much of a portfolios past returns can be explained by the returns from the market in general, as measured by a given index. If a portfolios total returns were precisely synchronized with an indexs returns, its R-squared would be 1.00. If the portfolios returns bore no relationship to the indexs returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the portfolio and the index. 1 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. 6 Vanguard Balanced Portfolio Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the portfolio. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on portfolio distributions or on the sale of portfolio shares. Nor do the returns reflect fees and expenses associated with the annuity or life insurance program through which a shareholder invests. If these fees and expenses were included, the portfolios returns would be lower. Fiscal-Year Total Returns (%): December 31, 2000June 30, 2011 Average Annual Total Returns: Periods Ended June 30, 2011 Inception Date One Year Five Years Ten Years Balanced Portfolio 5/23/1991 20.96% 5.95% 6.44% 1 Six months ended June 30, 2011. 2 Weighted 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index. See Financial Highlights for dividend and capital gains information. 7 Vanguard Balanced Portfolio Financial Statements (unaudited) Statement of Net Assets As of June 30, 2011 The portfolio reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the portfolios semiannual and annual reports to shareholders. For the first and third fiscal quarters, the portfolio files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the portfolios Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value  Shares ($000) Common Stocks (67.0%) Consumer Discretionary (5.4%) Comcast Corp. Class A 652,375 16,531 News Corp. Class A 775,100 13,719 Time Warner Inc. 226,266 8,229 Target Corp. 173,900 8,158 Johnson Controls Inc. 178,100 7,420 * Ford Motor Co. 445,850 6,148 Lowes Cos. Inc. 257,100 5,993 Staples Inc. 365,700 5,778 Home Depot Inc. 122,200 4,426 Honda Motor Co. Ltd. ADR 108,900 4,205 Consumer Staples (4.9%) PepsiCo Inc. 230,700 16,248 Philip Morris International Inc. 211,900 14,149 Procter & Gamble Co. 205,967 13,093 CVS Caremark Corp. 197,000 7,403 Unilever NV 210,100 6,902 Coca-Cola Co. 92,100 6,197 Nestle SA ADR 83,250 5,190 Colgate-Palmolive Co. 36,900 3,226 Energy (9.4%) Exxon Mobil Corp. 455,925 37,103 Chevron Corp. 296,200 30,461 Anadarko Petroleum Corp. 199,200 15,291 Baker Hughes Inc. 145,900 10,586 Total SA ADR 175,112 10,128 Occidental Petroleum Corp. 83,800 8,719 Encana Corp. 199,172 6,132 Cenovus Energy Inc. 154,172 5,806 BG Group plc 249,873 5,674 Petroleo Brasileiro SA ADR 148,900 5,042 BP plc ADR 97,800 4,332 Financials (11.8%) Wells Fargo & Co. 908,700 25,498 JPMorgan Chase & Co. 501,048 20,513 MetLife Inc. 326,700 14,332 ACE Ltd. 171,600 11,295 Bank of America Corp. 942,500 10,330 PNC Financial Services Group Inc. 167,500 9,985 * UBS AG 525,471 9,595 Standard Chartered plc 299,620 7,870 Chubb Corp. 115,000 7,200 BlackRock Inc. 37,200 7,135 Prudential Financial Inc. 102,100 6,493 Goldman Sachs Group Inc. 47,900 6,375 US Bancorp 249,500 6,365 Barclays plc 1,338,935 5,493 HSBC Holdings plc ADR 89,000 4,416 Hartford Financial Services Group Inc. 164,900 4,348 Market Value  Shares ($000) Mitsubishi UFJ Financial Group Inc. 789,700 3,849 Swiss Re Ltd. 67,270 3,777 Marsh & McLennan Cos. Inc. 113,000 3,525 State Street Corp. 69,800 3,147 Morgan Stanley 135,800 3,125 Health Care (9.8%) Pfizer Inc. 1,238,823 25,520 Merck & Co. Inc. 565,589 19,960 Eli Lilly & Co. 453,400 17,016 Johnson & Johnson 231,200 15,379 Medtronic Inc. 349,000 13,447 AstraZeneca plc ADR 238,000 11,917 Cardinal Health Inc. 234,500 10,651 Teva Pharmaceutical Industries Ltd. ADR 171,400 8,265 Bristol-Myers Squibb Co. 278,700 8,071 UnitedHealth Group Inc. 123,800 6,386 * Celgene Corp. 90,700 5,471 * Gilead Sciences Inc. 68,300 2,828 Industrials (7.9%) General Electric Co. 730,900 13,785 Northrop Grumman Corp. 162,400 11,262 Siemens AG 81,592 11,213 United Parcel Service Inc. Class B 150,700 10,991 FedEx Corp. 108,200 10,263 Deere & Co. 117,300 9,671 Waste Management Inc. 257,100 9,582 General Dynamics Corp. 112,800 8,406 Canadian National Railway Co. 98,400 7,862 Honeywell International Inc. 114,000 6,793 Schneider Electric SA 38,478 6,425 Raytheon Co. 119,300 5,947 Illinois Tool Works Inc. 77,100 4,355 Information Technology (9.3%) International Business Machines Corp. 169,100 29,009 Microsoft Corp. 794,000 20,644 Accenture plc Class A 225,500 13,625 Texas Instruments Inc. 321,500 10,555 * eBay Inc. 307,900 9,936 Automatic Data Processing Inc. 180,100 9,488 Qualcomm Inc. 163,200 9,268 Oracle Corp. 262,700 8,645 Cisco Systems Inc. 549,100 8,571 Intel Corp. 305,300 6,765 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 496,486 6,261 Market Value  Shares ($000) SAP AG ADR 54,100 3,281 Nokia Oyj ADR 339,500 2,180 Materials (3.0%) BASF SE 127,602 12,508 Air Products & Chemicals Inc. 87,700 8,382 Rio Tinto plc 87,672 6,330 Dow Chemical Co. 154,800 5,573 Syngenta AG ADR 68,500 4,628 Kinross Gold Corp. 243,700 3,851 CRH plc ADR 166,800 3,756 Telecommunication Services (2.8%) AT&T Inc. 1,157,822 36,367 * Sprint Nextel Corp. 840,100 4,528 Utilities (2.7%) Dominion Resources Inc. 263,700 12,729 NextEra Energy Inc. 201,100 11,555 Exelon Corp. 199,400 8,542 PG&E Corp. 153,500 6,452 Total Common Stocks (Cost $752,057) 8 Vanguard Balanced Portfolio Face Market Maturity Amount Value  Coupon Date ($000) ($000) U.S. Government and Agency Obligations (3.7%) U.S. Government Securities (0.2%) United States Treasury Note/Bond 3.500% 5/15/20 1,400 1,460 United States Treasury Note/Bond 4.375% 5/15/41 1,500 1,498 Agency Notes (0.1%) Residual Funding Corp. Principal Strip 0.000% 7/15/20 1,000 726 Conventional Mortgage-Backed Securities (3.2%) ,1,2 Freddie Mac Gold Pool 4.000% 8/1/40 7/1/41 46,897 46,901 1 Ginnie Mae I Pool 7.000% 11/15/31 11/15/33 312 363 1 Ginnie Mae I Pool 8.000% 9/15/30 9/15/30 83 86 Nonconventional Mortgage-Backed Securities (0.2%) Fannie Mae REMICS 3.500% 4/25/31 245 220 Fannie Mae REMICS 4.000% 9/25/29 5/25/31 470 456 Freddie Mac REMICS 3.500% 3/15/31 145 130 Freddie Mac REMICS 4.000% 12/15/30 4/15/31 2,726 2,609 Total U.S. Government and Agency Obligations (Cost $53,231) Asset-Backed/Commercial Mortgage-Backed Securities (1.2%) 1 Ally Auto Receivables Trust 1.350% 12/15/15 315 314 Ally Master Owner Trust 2.880% 4/15/15 500 512 1 Ally Master Owner Trust 2.150% 1/15/16 1,351 1,364 1 AmeriCredit Automobile Receivables Trust 1.170% 1/8/16 260 260 Avis Budget Rental Car Funding AESOP LLC 2.090% 4/20/15 1,375 1,382 1 CarMax Auto Owner Trust 2.160% 9/15/16 370 376 Citibank Omni Master Trust 3.350% 8/15/16 1,420 1,454 CitiFinancial Auto Issuance Trust 2.590% 10/15/13 1,055 1,069 1 CNH Equipment Trust 5.170% 10/15/14 419 437 1 Credit Suisse First Boston Mortgage Securities Corp. 4.597% 3/15/35 766 792 1 Credit Suisse First Boston Mortgage Securities Corp. 5.183% 11/15/36 118 123 1 Ford Credit Auto Lease Trust 0.740% 9/15/13 725 725 Ford Credit Floorplan Master Owner Trust 2.120% 2/15/16 520 528 Ford Credit Floorplan Master Owner Trust 4.200% 2/15/17 890 958 1 GE Capital Commercial Mortgage Corp. 5.145% 7/10/37 375 396 1 GE Capital Credit Card Master Note Trust 3.800% 11/15/17 870 927 Hertz Vehicle Financing LLC 2.200% 3/25/16 890 890 1 JP Morgan Chase Commercial Mortgage Securities Corp. 4.994% 7/12/35 975 1,012 Marriott Vacation Club Owner Trust 5.362% 10/20/28 127 132 1 Morgan Stanley Dean Witter Capital I 5.080% 9/15/37 552 571 Santander Consumer Acquired Receivables Trust 1.400% 10/15/14 650 662 Santander Drive Auto Receivables Trust 1.010% 7/15/13 865 866 Santander Drive Auto Receivables Trust 1.370% 8/15/13 744 746 Face Market Maturity Amount Value  Coupon Date ($000) ($000) Santander Drive Auto Receivables Trust 1.830% 11/17/14 695 700 1 Santander Drive Auto Receivables Trust 2.350% 11/16/15 245 247 1 World Omni Automobile Lease Securitization Trust 1.490% 10/15/14 680 684 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $18,053) Corporate Bonds (24.1%) Finance (10.5%) Banking (7.7%) American Express Bank FSB 5.550% 10/17/12 1,500 1,583 American Express Credit Corp. 5.875% 5/2/13 1,300 1,397 American Express Credit Corp. 2.750% 9/15/15 100 100 3 American Express Travel Related Services Co. Inc. 5.250% 11/21/11 1,000 1,016 3 ANZ National International Ltd. 2.375% 12/21/12 435 442 3 ANZ National International Ltd. 6.200% 7/19/13 600 651 BAC Capital Trust VI 5.625% 3/8/35 2,845 2,493 Bank of America Corp. 5.750% 12/1/17 500 531 Bank of America NA 5.300% 3/15/17 2,000 2,055 Bank of New York Mellon Corp. 4.950% 11/1/12 1,000 1,057 Bank of New York Mellon Corp. 4.950% 3/15/15 1,345 1,461 Bank of Nova Scotia 3.400% 1/22/15 2,100 2,205 Barclays Bank plc 2.375% 1/13/14 2,100 2,122 3 Barclays Bank plc 5.926% 12/15/49 1,000 909 BB&T Corp. 4.900% 6/30/17 1,000 1,064 Bear Stearns Cos. LLC 6.400% 10/2/17 235 267 Bear Stearns Cos. LLC 7.250% 2/1/18 425 503 BNY Mellon NA 4.750% 12/15/14 250 274 Canadian Imperial Bank of Commerce 2.350% 12/11/15 1,400 1,392 Capital One Bank USA NA 6.500% 6/13/13 650 708 Citigroup Inc. 5.300% 10/17/12 1,500 1,575 Citigroup Inc. 4.587% 12/15/15 570 596 Citigroup Inc. 3.953% 6/15/16 826 844 Citigroup Inc. 6.125% 11/21/17 2,320 2,559 Citigroup Inc. 5.375% 8/9/20 300 312 Citigroup Inc. 6.625% 6/15/32 2,000 2,042 Citigroup Inc. 6.125% 8/25/36 1,000 957 Citigroup Inc. 8.125% 7/15/39 180 227 3 Commonwealth Bank of Australia 3.750% 10/15/14 575 604 3 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.200% 3/11/15 1,300 1,349 3 Credit Agricole SA 3.500% 4/13/15 1,255 1,267 Credit Suisse AG 5.400% 1/14/20 1,050 1,067 Credit Suisse New York 5.000% 5/15/13 2,250 2,399 Credit Suisse New York 2.200% 1/14/14 1,220 1,235 Credit Suisse USA Inc. 6.500% 1/15/12 1,000 1,031 Deutsche Bank AG 5.375% 10/12/12 825 871 Deutsche Bank Financial LLC 5.375% 3/2/15 1,963 2,094 Goldman Sachs Group Inc. 6.000% 5/1/14 750 820 Goldman Sachs Group Inc. 5.350% 1/15/16 2,500 2,694 Goldman Sachs Group Inc. 5.625% 1/15/17 1,000 1,058 Goldman Sachs Group Inc. 5.950% 1/18/18 1,325 1,437 Goldman Sachs Group Inc. 6.450% 5/1/36 2,000 1,907 Goldman Sachs Group Inc. 6.750% 10/1/37 1,360 1,356 Goldman Sachs Group Inc. 6.250% 2/1/41 470 474 3 HBOS plc 6.000% 11/1/33 1,415 1,056 3 HSBC Bank plc 2.000% 1/19/14 700 706 3 HSBC Bank plc 3.500% 6/28/15 500 513 3 HSBC Bank plc 4.750% 1/19/21 1,700 1,690 HSBC Bank USA NA 4.625% 4/1/14 1,290 1,376 HSBC Holdings plc 6.500% 5/2/36 1,000 1,026 3 ING Bank NV 2.650% 1/14/13 1,000 1,011 3 ING Bank NV 2.000% 10/18/13 1,000 992 JPMorgan Chase & Co. 4.650% 6/1/14 2,000 2,144 JPMorgan Chase & Co. 5.125% 9/15/14 1,000 1,079 JPMorgan Chase & Co. 3.700% 1/20/15 1,200 1,243 9 Vanguard Balanced Portfolio Face Market Maturity Amount Value  Coupon Date ($000) ($000) JPMorgan Chase & Co. 6.000% 1/15/18 1,500 1,678 JPMorgan Chase & Co. 6.300% 4/23/19 265 298 JPMorgan Chase & Co. 4.950% 3/25/20 1,000 1,034 JPMorgan Chase & Co. 7.900% 12/29/49 983 1,057 Merrill Lynch & Co. Inc. 6.050% 5/16/16 2,000 2,100 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,250 1,382 Merrill Lynch & Co. Inc. 6.220% 9/15/26 1,000 980 Morgan Stanley 6.750% 10/15/13 1,000 1,094 Morgan Stanley 6.000% 5/13/14 1,000 1,090 Morgan Stanley 6.000% 4/28/15 1,000 1,081 Morgan Stanley 3.800% 4/29/16 255 255 Morgan Stanley 5.450% 1/9/17 1,000 1,053 Morgan Stanley 5.750% 1/25/21 1,140 1,176 Morgan Stanley 6.250% 8/9/26 3,000 3,138 National City Corp. 6.875% 5/15/19 1,000 1,153 3 Nordea Bank AB 2.125% 1/14/14 1,010 1,021 3 Nordea Bank AB 3.700% 11/13/14 570 596 Northern Trust Corp. 5.200% 11/9/12 1,025 1,084 Northern Trust Corp. 3.450% 11/4/20 255 243 3 Oversea-Chinese Banking Corp. Ltd. 7.750% 9/6/11 600 607 Paribas/New York 6.950% 7/22/13 2,000 2,159 PNC Bank NA 4.875% 9/21/17 1,500 1,608 PNC Financial Services Group Inc. 8.250% 5/31/49 1,300 1,378 3 Societe Generale SA 5.200% 4/15/21 2,300 2,220 3 Standard Chartered plc 3.850% 4/27/15 380 394 State Street Corp. 5.375% 4/30/17 2,775 3,145 3 Svenska Handelsbanken AB 4.875% 6/10/14 1,400 1,518 UBS AG 3.875% 1/15/15 1,000 1,047 UBS AG 5.875% 7/15/16 1,500 1,625 US Bancorp 2.875% 11/20/14 800 833 US Bank NA 6.300% 2/4/14 1,000 1,114 Wachovia Bank NA 6.600% 1/15/38 2,000 2,212 Wachovia Corp. 5.250% 8/1/14 1,160 1,248 Wachovia Corp. 7.500% 4/15/35 1,000 1,165 Wells Fargo & Co. 5.125% 9/1/12 1,000 1,046 Wells Fargo & Co. 5.250% 10/23/12 1,000 1,057 Wells Fargo & Co. 3.625% 4/15/15 925 962 Wells Fargo & Co. 5.625% 12/11/17 820 909 Brokerage (0.1%) Ameriprise Financial Inc. 5.300% 3/15/20 305 325 Charles Schwab Corp. 4.950% 6/1/14 380 416 Finance Companies (0.5%) General Electric Capital Corp. 5.450% 1/15/13 790 840 General Electric Capital Corp. 2.950% 5/9/16 500 502 General Electric Capital Corp. 4.625% 1/7/21 2,500 2,507 General Electric Capital Corp. 5.300% 2/11/21 795 827 General Electric Capital Corp. 6.750% 3/15/32 1,000 1,104 General Electric Capital Corp. 6.150% 8/7/37 1,545 1,592 HSBC Finance Corp. 6.375% 10/15/11 1,000 1,016 Insurance (1.7%) ACE INA Holdings Inc. 2.600% 11/23/15 600 600 ACE INA Holdings Inc. 5.800% 3/15/18 1,295 1,437 Aetna Inc. 6.500% 9/15/18 335 390 Allstate Corp. 5.000% 8/15/14 1,000 1,103 Allstate Corp. 6.750% 5/15/18 1,000 1,165 1 Allstate Corp. 6.125% 5/15/67 1,000 980 Berkshire Hathaway Finance Corp. 4.625% 10/15/13 2,000 2,143 Genworth Global Funding Trusts 5.750% 5/15/13 1,000 1,054 Hartford Financial Services Group Inc. 6.000% 1/15/19 1,500 1,599 Massachusetts Mutual Life Insurance Co. 7.625% 11/15/23 2,000 2,432 3 Metropolitan Life Global Funding I 5.125% 11/9/11 1,000 1,016 Face Market Maturity Amount Value  Coupon Date ($000) ($000) 3 Metropolitan Life Global Funding I 5.125% 6/10/14 2,000 2,180 3 New York Life Insurance Co. 5.875% 5/15/33 2,100 2,180 Prudential Financial Inc. 5.150% 1/15/13 425 448 Prudential Financial Inc. 4.750% 4/1/14 2,300 2,474 Prudential Financial Inc. 3.000% 5/12/16 450 448 3 TIAA Global Markets Inc. 5.125% 10/10/12 1,380 1,455 UnitedHealth Group Inc. 6.000% 6/15/17 500 567 UnitedHealth Group Inc. 6.000% 2/15/18 700 794 UnitedHealth Group Inc. 3.875% 10/15/20 601 588 Other Finance (0.1%) NYSE Euronext 4.800% 6/28/13 1,570 1,677 Real Estate Investment Trusts (0.4%) Duke Realty LP 5.950% 2/15/17 75 82 Duke Realty LP 6.500% 1/15/18 300 332 HCP Inc. 3.750% 2/1/16 210 214 Simon Property Group LP 5.100% 6/15/15 1,000 1,096 Simon Property Group LP 6.100% 5/1/16 1,800 2,050 3 WCI Finance LLC / WEA Finance LLC 5.700% 10/1/16 1,000 1,110 3 WEA Finance LLC 7.125% 4/15/18 1,000 1,157 Industrial (10.8%) Basic Industry (0.4%) Agrium Inc. 6.125% 1/15/41 210 218 ArcelorMittal 6.750% 3/1/41 676 667 BHP Billiton Finance USA Ltd. 4.800% 4/15/13 1,000 1,068 EI du Pont de Nemours & Co. 4.750% 11/15/12 440 465 EI du Pont de Nemours & Co. 2.750% 4/1/16 1,400 1,423 Pacific Beacon LLC 5.379% 7/15/26 335 351 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,500 1,751 Capital Goods (1.1%) Caterpillar Financial Services Corp. 2.000% 4/5/13 260 266 Caterpillar Financial Services Corp. 6.200% 9/30/13 1,000 1,112 Caterpillar Financial Services Corp. 1.375% 5/20/14 660 660 Caterpillar Inc. 3.900% 5/27/21 915 914 General Dynamics Corp. 4.250% 5/15/13 2,000 2,130 General Electric Co. 5.250% 12/6/17 1,735 1,924 Honeywell International Inc. 4.250% 3/1/21 1,002 1,032 John Deere Capital Corp. 5.350% 1/17/12 2,000 2,053 John Deere Capital Corp. 5.100% 1/15/13 1,000 1,065 Raytheon Co. 1.625% 10/15/15 880 860 3 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 2,225 2,554 United Technologies Corp. 4.875% 5/1/15 325 362 United Technologies Corp. 7.500% 9/15/29 770 998 United Technologies Corp. 6.050% 6/1/36 675 761 Communication (1.9%) AT&T Inc. 5.875% 2/1/12 1,000 1,030 AT&T Inc. 4.950% 1/15/13 1,250 1,325 AT&T Inc. 5.100% 9/15/14 500 550 AT&T Inc. 5.600% 5/15/18 1,000 1,116 AT&T Inc. 6.450% 6/15/34 1,595 1,700 AT&T Inc. 6.800% 5/15/36 500 557 BellSouth Corp. 6.550% 6/15/34 2,975 3,193 BellSouth Telecommunications Inc. 7.000% 12/1/95 1,000 1,046 CBS Corp. 4.300% 2/15/21 675 654 Comcast Corp. 5.700% 5/15/18 500 557 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 210 213 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.500% 3/1/16 800 824 10 Vanguard Balanced Portfolio Face Market Maturity Amount Value  Coupon Date ($000) ($000) DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 500 526 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 3/1/41 635 675 Discovery Communications LLC 5.625% 8/15/19 80 88 Discovery Communications LLC 5.050% 6/1/20 420 445 France Telecom SA 4.375% 7/8/14 765 827 Grupo Televisa SA 6.625% 1/15/40 630 653 3 NBCUniversal Media LLC 4.375% 4/1/21 600 589 3 News America Inc. 4.500% 2/15/21 375 372 3 News America Inc. 6.150% 2/15/41 800 803 Telefonica Emisiones SAU 3.992% 2/16/16 910 918 Time Warner Cable Inc. 5.850% 5/1/17 830 929 Time Warner Cable Inc. 6.750% 6/15/39 750 815 Verizon Communications Inc. 5.500% 2/15/18 1,225 1,365 Verizon Communications Inc. 5.850% 9/15/35 475 491 Verizon Communications Inc. 6.900% 4/15/38 290 332 Verizon Global Funding Corp. 6.875% 6/15/12 2,000 2,113 Verizon Global Funding Corp. 7.750% 12/1/30 1,590 1,998 Vodafone Group plc 5.000% 12/16/13 1,000 1,086 Vodafone Group plc 2.875% 3/16/16 1,100 1,108 Consumer Cyclical (1.5%) 3 American Honda Finance Corp. 4.625% 4/2/13 1,000 1,058 CVS Caremark Corp. 4.875% 9/15/14 1,000 1,095 CVS Caremark Corp. 5.750% 6/1/17 585 659 Daimler Finance North America LLC 6.500% 11/15/13 1,145 1,272 Daimler Finance North America LLC 8.500% 1/18/31 1,000 1,343 Home Depot Inc. 3.950% 9/15/20 500 494 Lowes Cos. Inc. 6.875% 2/15/28 710 832 Lowes Cos. Inc. 6.500% 3/15/29 1,000 1,116 Staples Inc. 9.750% 1/15/14 675 805 Target Corp. 5.875% 3/1/12 1,000 1,036 Target Corp. 5.125% 1/15/13 480 513 Time Warner Inc. 4.875% 3/15/20 500 517 Time Warner Inc. 6.500% 11/15/36 520 552 Toyota Motor Credit Corp. 2.800% 1/11/16 1,105 1,123 Wal-Mart Stores Inc. 3.250% 10/25/20 742 707 Wal-Mart Stores Inc. 4.250% 4/15/21 1,000 1,019 Wal-Mart Stores Inc. 5.625% 4/15/41 2,640 2,699 Walt Disney Co. 4.700% 12/1/12 1,450 1,532 Walt Disney Co. 5.625% 9/15/16 1,000 1,157 Western Union Co. 5.930% 10/1/16 2,000 2,251 Consumer Noncyclical (3.5%) Abbott Laboratories 4.350% 3/15/14 1,000 1,089 Altria Group Inc. 4.125% 9/11/15 500 530 Altria Group Inc. 4.750% 5/5/21 455 454 Amgen Inc. 2.300% 6/15/16 635 629 Amgen Inc. 4.500% 3/15/20 165 170 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 200 220 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 2,000 2,043 AstraZeneca plc 6.450% 9/15/37 615 713 Baxter International Inc. 5.900% 9/1/16 502 588 3 Cargill Inc. 4.307% 5/14/21 2,092 2,100 3 Cargill Inc. 6.875% 5/1/28 645 761 3 Cargill Inc. 6.125% 4/19/34 1,270 1,369 Coca-Cola Co. 5.350% 11/15/17 1,500 1,734 Coca-Cola Enterprises Inc. 3.500% 9/15/20 500 479 Coca-Cola HBC Finance BV 5.125% 9/17/13 1,000 1,067 Coca-Cola HBC Finance BV 5.500% 9/17/15 700 769 Coca-Cola Refreshments USA Inc. 6.125% 8/15/11 1,000 1,006 Colgate-Palmolive Co. 7.600% 5/19/25 480 625 Diageo Capital plc 5.200% 1/30/13 1,220 1,303 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 246 248 Face Market Maturity Amount Value  Coupon Date ($000) ($000) Eli Lilly & Co. 6.000% 3/15/12 1,000 1,039 Express Scripts Inc. 6.250% 6/15/14 375 421 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 1,250 1,344 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 2,000 2,068 Hershey Co. 4.850% 8/15/15 380 421 Johnson & Johnson 2.150% 5/15/16 900 902 Johnson & Johnson 5.150% 7/15/18 500 565 Kellogg Co. 4.000% 12/15/20 1,400 1,391 Kimberly-Clark Corp. 5.000% 8/15/13 1,000 1,084 Kimberly-Clark Corp. 4.875% 8/15/15 1,000 1,117 Kraft Foods Inc. 5.375% 2/10/20 1,000 1,092 McKesson Corp. 3.250% 3/1/16 175 180 Medtronic Inc. 4.750% 9/15/15 1,000 1,109 Merck & Co. Inc. 5.125% 11/15/11 1,000 1,017 Merck & Co. Inc. 5.300% 12/1/13 1,000 1,104 PepsiCo Inc. 3.100% 1/15/15 1,200 1,258 PepsiCo Inc. 3.125% 11/1/20 1,300 1,219 PepsiCo Inc. 7.000% 3/1/29 500 616 Pfizer Inc. 6.200% 3/15/19 1,400 1,639 Philip Morris International Inc. 4.500% 3/26/20 250 259 Philip Morris International Inc. 4.125% 5/17/21 1,025 1,019 1 Procter & Gamble - Esop 9.360% 1/1/21 1,615 2,039 3 Roche Holdings Inc. 6.000% 3/1/19 750 863 3 SABMiller plc 6.500% 7/1/16 1,500 1,747 Sanofi 4.000% 3/29/21 1,130 1,121 St. Jude Medical Inc. 2.500% 1/15/16 666 667 3 Tesco plc 5.500% 11/15/17 1,500 1,690 Thermo Fisher Scientific Inc. 2.050% 2/21/14 217 222 Thermo Fisher Scientific Inc. 3.250% 11/20/14 235 248 Thermo Fisher Scientific Inc. 3.200% 5/1/15 265 275 Thermo Fisher Scientific Inc. 3.200% 3/1/16 260 268 Unilever Capital Corp. 4.250% 2/10/21 3,205 3,323 Energy (0.6%) Apache Finance Canada Corp. 7.750% 12/15/29 400 502 BP Capital Markets plc 3.125% 10/1/15 400 410 BP Capital Markets plc 3.200% 3/11/16 900 914 BP Capital Markets plc 4.750% 3/10/19 645 677 BP Capital Markets plc 4.500% 10/1/20 400 405 ConocoPhillips 5.200% 5/15/18 1,500 1,679 EOG Resources Inc. 5.625% 6/1/19 425 477 3 Motiva Enterprises LLC 5.750% 1/15/20 125 139 Occidental Petroleum Corp. 4.100% 2/1/21 1,020 1,044 Shell International Finance BV 3.250% 9/22/15 1,100 1,154 Shell International Finance BV 4.375% 3/25/20 1,000 1,050 Suncor Energy Inc. 5.950% 12/1/34 500 513 Other Industrial (0.2%) 3 Hutchison Whampoa International 03/13 Ltd. 6.500% 2/13/13 2,000 2,156 Snap-On Inc. 6.250% 8/15/11 1,400 1,409 Technology (0.9%) Cisco Systems Inc. 4.450% 1/15/20 1,000 1,037 Dell Inc. 5.875% 6/15/19 910 1,023 Google Inc. 2.125% 5/19/16 685 685 Hewlett-Packard Co. 2.650% 6/1/16 500 503 Hewlett-Packard Co. 5.500% 3/1/18 865 966 Hewlett-Packard Co. 3.750% 12/1/20 1,000 971 Hewlett-Packard Co. 4.300% 6/1/21 1,500 1,515 IBM International Group Capital LLC 5.050% 10/22/12 1,000 1,058 International Business Machines Corp. 2.000% 1/5/16 825 819 International Business Machines Corp. 5.875% 11/29/32 2,000 2,197 Microsoft Corp. 4.000% 2/8/21 500 508 Microsoft Corp. 4.500% 10/1/40 595 542 Oracle Corp. 4.950% 4/15/13 750 804 Oracle Corp. 6.125% 7/8/39 350 386 11 Vanguard Balanced Portfolio Face Market Maturity Amount Value  Coupon Date ($000) ($000) Transportation (0.7%) 1 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 4/19/22 890 917 3 ERAC USA Finance LLC 5.900% 11/15/15 500 560 3 ERAC USA Finance LLC 4.500% 8/16/21 125 125 3 ERAC USA Finance LLC 7.000% 10/15/37 1,000 1,111 1 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 1,258 1,445 Norfolk Southern Corp. 7.700% 5/15/17 1,500 1,860 Southwest Airlines Co. 5.750% 12/15/16 1,500 1,654 1 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 485 523 United Parcel Service Inc. 4.500% 1/15/13 1,098 1,163 United Parcel Service Inc. 4.875% 11/15/40 460 442 Utilities (2.8%) Electric (2.4%) Alabama Power Co. 4.850% 12/15/12 1,325 1,403 Alabama Power Co. 5.550% 2/1/17 585 658 Ameren Illinois Co. 6.125% 12/15/28 1,000 982 Carolina Power & Light Co. 6.300% 4/1/38 365 419 Commonwealth Edison Co. 5.950% 8/15/16 770 880 Connecticut Light & Power Co. 5.650% 5/1/18 465 524 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 700 801 Consolidated Edison Co. of New York Inc. 5.300% 12/1/16 890 1,013 Dominion Resources Inc. 5.200% 8/15/19 750 819 Duke Energy Carolinas LLC 5.250% 1/15/18 275 307 Duke Energy Carolinas LLC 5.100% 4/15/18 590 651 Duke Energy Carolinas LLC 3.900% 6/15/21 1,290 1,292 3 EDP Finance BV 5.375% 11/2/12 1,220 1,230 3 Enel Finance International NV 6.800% 9/15/37 1,285 1,258 Florida Power & Light Co. 5.550% 11/1/17 200 233 Florida Power & Light Co. 5.650% 2/1/35 1,000 1,059 Florida Power & Light Co. 4.950% 6/1/35 1,000 965 Florida Power & Light Co. 5.950% 2/1/38 785 875 Florida Power Corp. 6.350% 9/15/37 200 232 Georgia Power Co. 5.400% 6/1/18 1,165 1,303 Midamerican Energy Holdings Co. 6.125% 4/1/36 1,000 1,070 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,500 1,673 Northern States Power Co. 6.250% 6/1/36 2,000 2,300 NSTAR 4.500% 11/15/19 90 94 Pacific Gas & Electric Co. 4.250% 5/15/21 300 299 PacifiCorp 6.250% 10/15/37 2,000 2,264 Peco Energy Co. 5.350% 3/1/18 565 628 Potomac Electric Power Co. 6.500% 11/15/37 750 880 PPL Energy Supply LLC 6.200% 5/15/16 453 507 Public Service Electric & Gas Co. 5.300% 5/1/18 1,900 2,133 San Diego Gas & Electric Co. 6.000% 6/1/26 600 675 South Carolina Electric & Gas Co. 6.050% 1/15/38 1,000 1,091 Southern California Edison Co. 6.000% 1/15/34 1,000 1,104 Southern California Edison Co. 5.550% 1/15/37 2,250 2,351 Wisconsin Electric Power Co. 4.500% 5/15/13 615 653 Wisconsin Electric Power Co. 5.700% 12/1/36 690 728 Natural Gas (0.3%) AGL Capital Corp. 6.375% 7/15/16 775 888 3 DCP Midstream LLC 6.450% 11/3/36 935 979 National Grid plc 6.300% 8/1/16 1,000 1,149 TransCanada PipeLines Ltd. 3.800% 10/1/20 1,220 1,207 Other Utility (0.1%) UGI Utilities Inc. 5.753% 9/30/16 1,170 1,319 Total Corporate Bonds (Cost $336,584) Face Market Maturity Amount Value  Coupon Date ($000) ($000) Sovereign Bonds (U.S. Dollar-Denominated) (1.1%) 3 Abu Dhabi National Energy Co. 5.875% 10/27/16 595 640 3 CDP Financial Inc. 4.400% 11/25/19 1,000 1,020 3 EDF SA 4.600% 1/27/20 1,200 1,241 International Bank for Reconstruction & Development 4.750% 2/15/35 2,000 2,060 Japan Finance Organization for Municipalities 4.625% 4/21/15 1,000 1,104 Kreditanstalt fuer Wiederaufbau 1.250% 10/26/15 2,000 1,958 Oesterreichische Kontrollbank AG 4.500% 3/9/15 2,000 2,210 Province of British Columbia 4.300% 5/30/13 1,000 1,064 Province of Ontario Canada 1.375% 1/27/14 2,000 2,014 Province of Ontario Canada 4.500% 2/3/15 2,000 2,206 Province of Quebec Canada 5.125% 11/14/16 1,000 1,145 3 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 405 438 Total Sovereign Bonds (Cost $16,129) Taxable Municipal Bonds (1.6%) Atlanta GA Downtown Development Authority Revenue 6.875% 2/1/21 515 610 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 1,000 1,083 California GO 5.700% 11/1/21 265 278 California GO 7.550% 4/1/39 85 98 California GO 7.300% 10/1/39 125 140 California GO 7.600% 11/1/40 660 762 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 215 223 Chicago IL OHare International Airport Revenue 6.845% 1/1/38 530 550 Chicago IL OHare International Airport Revenue 6.395% 1/1/40 225 235 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 750 824 Illinois GO 5.365% 3/1/17 20 21 Illinois GO 5.665% 3/1/18 595 615 Illinois GO 5.877% 3/1/19 595 613 Illinois GO 5.100% 6/1/33 95 81 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 2,000 1,983 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 355 360 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,400 1,406 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 545 577 Massachusetts Development Finance Agency Revenue (Harvard University) 6.300% 10/1/37 2,000 2,207 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 1,000 1,062 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 325 393 12 Vanguard Balanced Portfolio Face Market Maturity Amount Value  Coupon Date ($000) ($000) Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 165 173 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 410 498 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 500 584 North Texas Tollway Authority System Revenue 6.718% 1/1/49 1,555 1,701 Ohana Military Communities LLC 5.558% 10/1/36 400 350 Ohana Military Communities LLC 5.780% 10/1/36 545 511 Oregon Department Transportation Highway Usertax Revenue 5.834% 11/15/34 655 692 Oregon GO 5.902% 8/1/38 490 522 Oregon School Boards Association GO 5.528% 6/30/28 2,000 1,982 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 325 366 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 265 289 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 305 336 South Carolina Public Service Authority Revenue 6.454% 1/1/50 300 330 University of California Regents Medical Center Revenue 6.583% 5/15/49 595 607 University of California Revenue 5.770% 5/15/43 1,010 1,000 Total Taxable Municipal Bonds (Cost $23,107) Temporary Cash Investment (1.3%) Repurchase Agreement (1.3%) Credit Suisse Securities (USA) LLC (Dated 6/30/11, Repurchase Value $19,300,000, collateralized by U.S. Treasury Note/Bond 2.125%, 11/30/14) (Cost $19,300) 0.010% 7/1/11 19,300 19,300 Total Investments (100.0%) (Cost $1,218,461) Other Assets and Liabilities (0.0%) Other Assets 5 20,059 Liabilities (20,615) Net Assets (100%) Applicable to 77,255,614 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At June 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 1,232,975 Undistributed Net Investment Income 19,141 Accumulated Net Realized Losses (34,201) Unrealized Appreciation (Depreciation) Investment Securities 262,703 Futures Contracts (25) Foreign Currencies 15 Net Assets  See Note A in Notes to Financial Statements. * Non-income-producing security.  Includes securities purchased on a when-issued or delayed delivery basis for which the portfolio has not taken delivery as of June 30, 2011. 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2011, the aggregate value of these securities was $65,478,000, representing 4.4% of net assets. 4 Adjustable-rate security. 5 Cash of $24,000, has been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GOGeneral Obligation Bond. See accompanying Notes, which are an integral part of the Financial Statements. 13 Vanguard Balanced Portfolio Statement of Operations Six Months Ended June 30, 2011 ($000) Investment Income Income Dividends 1 13,190 Interest 10,045 Security Lending 68 Total Income 23,303 Expenses Investment Advisory FeesNote B Basic Fee 468 Performance Adjustment 31 The Vanguard GroupNote C Management and Administrative 1,415 Marketing and Distribution 140 Custodian Fees 11 Shareholders Reports 24 Trustees Fees and Expenses 1 Total Expenses 2,090 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 29,504 Futures Contracts (782) Swap Contracts 106 Foreign Currencies 11 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 21,970 Futures Contracts (59) Swap Contracts (11) Foreign Currencies 10 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Six Months Ended Year Ended June 30, December 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 21,213 37,934 Realized Net Gain (Loss) 28,839 29,422 Change in Unrealized Appreciation (Depreciation) 21,910 70,211 Net Increase (Decrease) in Net Assets Resulting from Operations 71,962 137,567 Distributions Net Investment Income (37,407) (38,910) Realized Capital Gain   Total Distributions (37,407) (38,910) Capital Share Transactions Issued 83,969 125,477 Issued in Lieu of Cash Distributions 37,407 38,910 Redeemed (72,543) (149,364) Net Increase (Decrease) from Capital Share Transactions 48,833 15,023 Total Increase (Decrease) 83,388 113,680 Net Assets Beginning of Period End of Period 2 1 Dividends are net of foreign withholding taxes of $300,000. 2 Net AssetsEnd of Period includes undistributed net investment income of $19,141,000 and $35,263,000. See accompanying Notes, which are an integral part of the Financial Statements. 14 Vanguard Balanced Portfolio Financial Highlights Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .270 .506 .526 .660 .640 .580 Net Realized and Unrealized Gain (Loss) on Investments .695 1.369 2.674 (5.060) .980 2.140 Total from Investment Operations .965 1.875 3.200 (4.400) 1.620 2.720 Distributions Dividends from Net Investment Income (.495) (.525) (.700) (.640) (.590) (.510) Distributions from Realized Capital Gains    (.870) (.890) (.630) Total Distributions (.495) (.525) (.700) (1.510) (1.480) (1.140) Net Asset Value, End of Period Total Return 5.18% 11.02% 22.90% 22.57% 8.36% 14.96% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,481 $1,397 $1,284 $1,108 $1,547 $1,404 Ratio of Total Expenses to Average Net Assets 1 0.29% 0.30% 0.31% 0.25% 0.24% 0.25% Ratio of Net Investment Income to Average Net Assets 2.93% 2.90% 3.44% 3.54% 3.21% 3.10% Portfolio Turnover Rate 40% 38% 30% 31% 21% 29% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Includes performance-based investment advisory fee increases (decreases) of 0.00%, 0.01%, 0.01%, 0.01%, 0.01%, and 0.01%. Notes to Financial Statements Vanguard Balanced Portfolio, a portfolio of Vanguard Variable Insurance Fund, is registered under the Investment Company Act of 1940 as an open-end investment company. The portfolios shares are only available for purchase by separate accounts of insurance companies as investments for variable annuity plans, variable life insurance contracts, or other variable benefit insurance contracts. Certain of the portfolios investments are in corporate debt instruments; the issuers abilities to meet their obligations may be affected by economic developments in their respective industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The portfolio consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolios pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolios pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. 15 Vanguard Balanced Portfolio 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolios pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 4. Swap Contracts: The portfolio may invest in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The portfolio has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The portfolio has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the portfolio) will be significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the portfolio. The portfolios maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the portfolio and the counterparty and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolios net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. The portfolio has no open swap contacts at June 30, 2011. 16 Vanguard Balanced Portfolio 5. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed upon characteristics (face amount, coupon, maturity) for settlement at a future date. The portfolio may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed delivery arrangements. For TBA purchases, the portfolio maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 6. Mortgage Dollar Rolls: The portfolio has entered into mortgage-dollar-roll transactions, in which the portfolio sells mortgage-backed securities to a dealer and simultaneously purchases similar securities for future settlement at a lower price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. Although the portfolio forgoes principal and interest paid on the securities sold, it is compensated by interest earned on the sale proceeds and by a lower price on the securities to be repurchased. The portfolio accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the portfolios portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by entering into mortgage dollar rolls with only highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. In April 2011, the Financial Accounting Standards Board adopted Accounting Standards Update (ASU) 201103, Transfers and Servicing (Topic 860)Reconsideration of Effective Control for Repurchase Agreements. The ASU takes effect for periods beginning after December 15, 2011. Under the ASU, certain mortgage-dollar-roll transactions that previously would have been accounted for as purchases and sales may be accounted for as financing transactions. Treating these transactions as financing would have no impact on total return, but certain transactions that previously resulted in realized gains and losses would instead be reflected in net income and unrealized gains and losses. Management is currently assessing whether the ASU will affect the accounting for the funds mortgage-dollar-roll transactions. 7. Repurchase Agreements: The portfolio invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 8. Federal Income Taxes: The portfolio intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the portfolios tax positions taken for all open federal income tax years (December 31, 20072010), and for the period ended June 30, 2011, and has concluded that no provision for federal income tax is required in the portfolios financial statements. 9. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 10. Security Lending: The portfolio may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The portfolio invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 11. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Wellington Management Company, llp provides investment advisory services to the portfolio for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the portfolios performance for the preceding three years relative to the combined index comprising the S&P 500 Index and the Barclays Capital U.S. Credit A or Better Bond Index. For the six months ended June 30, 2011, the investment advisory fee represented an effective annual basic rate of 0.06% of the portfolios average net assets before an increase of $31,000 (0.00%) based on performance. 17 Vanguard Balanced Portfolio C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the portfolio under methods approved by the board of trustees. The portfolio has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At June 30, 2011, the portfolio had contributed capital of $237,000 to Vanguard (included in Other Assets), representing 0.02% of the portfolios net assets and 0.09% of Vanguards capitalization. The portfolios trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the portfolios investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
